[Cite as State v. Williamson, 2020-Ohio-5369.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                        Court of Appeals Nos. WD-20-023
                                                                           WD-20-024
        Appellee
                                                     Trial Court No. 2016CR0089
v.

Terrance Williamson                                  DECISION AND JUDGMENT

        Appellant                                    Decided: November 20, 2020

                                                 *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Jeffrey P. Nunnari, for appellant.

                                                 *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Terrance Williamson, appeals this consolidated appeal from the

February 14, 2020 judgment of the Wood County Court of Common Pleas resentencing

appellant with regard to his firearm specification convictions pursuant to our remand.

State v. Williamson, 6th Dist. Wood No. WD-18-049, 2019-Ohio-4380, ¶ 63-68 (finding
the imposition of consecutive sentences for the firearm specification convictions was not

mandatory). On January 2, 2020, appellant was resentenced. Appellant’s sentence was

reduced from 40 years and 6 months to 35 years and 6 months. Appellant filed an appeal

and asserts a single assignment of error:

              THE TRIAL COURT ERRED AS A MATTER OF LAW BY

       SENTENCING APPELLANT TO A FIREARM SPECIFICATION

       ATTENDANT TO A WEAPONS UNDER DISABILITY CHARGE.

       {¶ 2} The only part of the revised sentence being challenged is that the trial court

imposed a one-year prison term for a firearm specification attendant to the one count of

having weapons-under-disability. Appellant argues the factors under R.C.

2929.14(B)(1)(e)(i) and (ii) do not apply to appellant and, therefore, the trial court erred

as a matter of law by imposing this sentence. However, because the firearm

specifications were ordered to be served concurrently, the error does not impact

appellant’s total term of imprisonment. The state concedes that the trial court’s sentence

was contrary to law. We agree and find appellant’s sole assignment of error well-taken.

       {¶ 3} Having found the trial court did commit error prejudicial to appellant and

that substantial justice has not been done, the judgment of the Wood County Court of

Common Pleas is affirmed, in part, and reversed, in part. We hereby vacate the sentence

of a one-year prison term for the firearm specification attendant to the weapons-under-

disability conviction. In all other respects the sentence is affirmed. Appellant’s




2.
aggregate prison term remains the same because the prison terms imposed for all of the

firearm specifications are to be served concurrently. Appellee is ordered to pay the costs

of this appeal pursuant to App.R. 24.

                                                               Judgment affirmed, in part,
                                                                    and reversed, in part.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




3.